DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “energy storage means” in claims 9 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, it is noted that the claim was newly added in the amendment filed 14 June 2021. Further, the newly amended limitation reading “wherein the distance or time after launch at which the projectile housing ruptures…corresponds to the amount of energization of the energy storage means” is not supported by the original disclosure. The original disclosure does not provide any description of said limitation. There is no description pertaining to a correlation between a distance or time after launch at which the projectile housing ruptures and the amount of energization of the energy storage means. Moreover, Applicant’s most recent remarks, filed 04 April 2022, equate the claim language “corresponds to” with “proportionate to.” The original disclosure does not provide support for an amount of energization of the energy storage means being proportionate to a distance or time after launch at which the projectile housing ruptures, disintegrates, separates, fragments or otherwise has an opening created therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frick (2014/0060297).
In reference to claim 1, Frick discloses a launcher and projectile system, the system comprising:
a launcher (gun of which gun barrel 2 is a part), 
said launcher comprising at least one magnetic element and/or electromagnetic element and a barrel (gun barrel 2; paragraph 17 makes clear that the launcher includes a magnet, e.g., an electromagnet, “…carrying out the energy transmission inductively…a waveguide for the energy transmission, since the electromagnetic field in a waveguide is concentrated…The energy transmission system used here includes at least of a waveguide and a transmitting coupler for energy transmission that is supplied by a signal generator”; a person of ordinary skill in the art would at once envisage that inductive energy transmission requires a magnet, e.g., an electromagnet; also see paragraphs 17 and 18, which make clear that the transmitting coupler can be a coil through which a current is passed by a signal generator—passing a current through a coil inherently generates a magnetic field, and thus, the coil is an electromagnet); 
a lethal projectile (projectile 7; paragraphs 6 and 21 disclose “detonation” of the projectile)
said projectile comprising a housing, a control circuit, and an energizable energy storage means capable of being inductively energized by the at least one magnetic element and/or electromagnetic element (figures show projectile 7 housing; paragraphs 17 and 33: storage means 9; paragraphs 21 and 35 make clear that the projectile includes a control circuit(s), which controls at least detonation timing or flight path based on received programming; additionally, a person of ordinary skill in the art would at once envisage a control circuit associated with the sensor 8 and storage means 9), 
wherein movement of the projectile through the barrel during launch causes, i.e., results in, said energy storage means to be energized past a threshold energy (paragraphs 6 and 33), and 
wherein, after launch of said projectile, said projectile housing ruptures, disintegrates, separates, fragments or otherwise has an opening created therein (at least paragraphs 6 and 21 disclose projectile detonation).

In reference to claim 3, Frick discloses the claimed invention, as set forth above (detonation implies an initiator).
In reference to claim 5, Frick discloses the claimed invention, as set forth above (Frick discloses inductive energy transfer and inductive means of communication, i.e., programming while the projectile is disposed in the barrel, as set forth above).
In reference to claim 6, Frick discloses the claimed invention (muzzle brake 3 constitutes a launcher accessory).

In reference to claim 21, Frick discloses the claimed invention, since the amount of energization of the energy storage means corresponds to, i.e., is compatible with, the distance or time after launch at which the projectile housing ruptures, disintegrates, separates, fragments or otherwise has an opening created therein. For example, the energy storage means is provided enough energy to reliably detonate the projectile at a programmed time (paragraph 21).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frick.
In reference to claim 9, Frick discloses the claimed invention, except fails to explicitly state that the storage means is a battery or capacitor. However, the examiner takes Official Notice that it is well known to form the energy storage means of a projectile as a battery or capacitor, in order to provide an energy storage means suitable for use in the harsh environment created during launch of said projectile. Thus, it would have been obvious to a person of ordinary skill in the art to form the storage means of Frick as a battery or capacitor, in order to provide an energy storage means suitable for use in the harsh environment created during launch of said projectile.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frick in view of Schmidt (4649796).
In reference to claim 2, Frick discloses the claimed invention, including programming data into the projectile during launch, e.g., detonation time and/or flight path (paragraphs 21 and 35), but fails to explicitly disclose a means to measure the distance and/or time to the target and to communicate this data to the projectile during launch. However, Schmidt teaches that it is known to provide a launcher and projectile system, similar to that of Frick, with a means to measure the distance and/or time to the target and to communicate this data to the projectile during launch, in order to provide accurate detonation timing for a specific target at a specific distance/time from the launcher (column 2, lines 29-38 and 63-68; column 5, lines 54-58). Thus, it would have been obvious to a person of ordinary skill in the art to provide the system of Frick with a means to measure the distance and/or time to the target and to communicate this data (which constitutes detonation time and/or flight path data) to the projectile during launch, in order to provide accurate detonation timing for a specific target at a specific distance/time from the launcher.

Claims 7 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Frick in view of Goldstein (2019/0154381).
In reference to claim 7, Frick discloses the claimed invention, except for wherein the launcher comprises a magazine, which magazine comprises a plurality of projectiles, each of which projectile of the plurality of projectiles is programmed prior to launch to rupture, disintegrate, separate, fragment or otherwise have an opening created therein after launch at its own specified distance from the launcher. However, Goldstein teaches that it is known to (1) provide a launcher and projectile system with a magazine comprising a plurality of projectiles, in order to provide a means for sequentially feeding projectiles into the launcher for firing (paragraphs 83-86 and 89), and (2) wherein each of the projectiles is programmed prior to launch to rupture, disintegrate, separate, fragment or otherwise have an opening created therein after launch at its own specified distance from the launcher, in order to achieve a desired outcome downrange, e.g., detonation just prior to a target, detonation upon contact with a target, etc. (paragraphs 41 and 48, last 3 sentences, GPS and/or microprocessor located in projectile programmed to launch). Thus, it would have been obvious to a person of ordinary skill in the art to (1) provide the launcher and projectile system of Frick with a magazine comprising a plurality of projectiles, in order to provide a means for sequentially feeding projectiles into the launcher for firing, and (2) wherein each of the projectiles is programmed prior to launch to rupture, disintegrate, separate, fragment or otherwise have an opening created therein after launch at its own specified distance from the launcher, in order to achieve a desired outcome downrange, e.g., detonation just prior to a target, detonation upon contact with a target, etc.

In reference to claim 10, Frick discloses the claimed invention, except for a payload that is released from the projectile after rupture, disintegration, separation, fragmentation or an opening created therein. However, Goldstein teaches that it is known to provide a detonating projectile with a payload that is released from the projectile after fragmentation, in order to achieve a desired effect at a target (paragraph 46). Thus, it would have been obvious to a person of ordinary skill in the art to provide the detonating projectile of Frick with a payload that is release from the projectile after fragmentation, in order to achieve a desired effect at a target.


Response to Arguments
Applicant's arguments filed 04 April 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Frick fails to disclose the transfer or generation of electricity via a coil moving through a static magnetic field, i.e., dynamic induction. The examiner respectfully disagrees. Looking at claim 1, it is noted that the claim does NOT specify a static magnetic field or dynamic induction. In other words, claim 1 is NOT limited to a static magnetic field or dynamic induction, as asserted by Applicant. Claim 1 recites “wherein movement of the projectile through the barrel during launch causes said energy storage means to be energized past a threshold energy,” which merely requires that movement of the projectile through the barrel during launch results in said energy storage means to be energized past a threshold energy. Frick clearly discloses such (paragraphs 6 and 33). Specifically, Frick clearly discloses that movement of the projectile through the barrel during launch results in said energy storage means being energized past a threshold energy, albeit via static induction (Applicant openly admits that Frick discloses static inductive energy transfer in said arguments, the paragraph bridging pages 7 and 8, and page 8, last paragraph). Applicant’s claim language is not so specific as to require dynamic induction or a static magnetic field, since the claim language merely requires that movement of the projectile through the barrel during launch causes, i.e., results in, said energy storage means being energized past a threshold energy. Further, it is noted that Applicant’s original disclosure doesn’t even provide support for dynamic induction or a static magnetic field.
The following analysis explains the static induction disclosed by Frick (and openly acknowledged by Applicant): Looking at paragraphs 17-18 of Frick, a person of ordinary skill in the art would at once envisage that the “coupling transmitter,” which can take the form of “a coil,” clearly constitutes an electromagnet. Frick clearly discloses that the energy transfer system includes a signal generator (oscillator) that provides an oscillating signal, i.e., current, to the transmitting coupler (coil) in order to provide electromagnetic energy to a waveguide (para. 17-18). The waveguide is merely a means of containing and directing electromagnetic energy, but the coil, when energized by the signal generator, constitutes an electromagnet that transmits the electromagnetic energy to the waveguide. According to Faraday’s law of induction, passing a current through a coil will produce a magnetic field, and thus, a coil is a simple electromagnet (the direction of the magnetic field can be determined using the right-hand rule).
A person of ordinary skill in the art, upon reading the disclosure of Frick, would at once envisage that the transmitting coupler (coil) produces a magnetic field as the oscillator runs a signal there-through (Frick, para. 17-18; figure 1), the waveguide guides and contains said magnetic field (para. 17-18), and then the sensor in the projectile has an EMF induced in it by the magnetic field as the projectile travels through the waveguide, the EMF used to charge storage device 9 (para. 17 and 33). Thus, it is clear that Frick discloses a magnet as claimed.

Regarding claim 21, Applicant argues that Frick fails to disclose that the amount of energization of the energy storage means corresponds to a distance or time after launch at which the projectile housing ruptures, disintegrates, separates, fragments or otherwise has an opening create therein. Applicant argues that “corresponds to” equates to “is proportionate to.” The examiner respectfully disagrees. Firstly, the examiner notes that the term “corresponds to” does not necessarily require a proportionate relationship. Secondly, the examiner clearly notes that “corresponds to” can merely mean “is compatible with.” Third, Applicant’s disclosure does not provide any guidance or definition as to the breadth or meaning of the term “corresponds to.” Thus, the examiner maintains that Frick discloses the claimed invention, since the amount of energization of the energy storage means corresponds to, i.e., is compatible with, a time after launch at which the projectile detonates. For example, the energy storage means is provided enough energy by the energy transmission system (para. 17-18) to detonate the projectile at a time programmed into the projectile by the programming system, i.e., the energy transmission system provides an amount of energization to the storage means that is compatible with the programmed time so as to allow for detonation at said time (paragraph 21).
Considering all of the above, the examiner maintains that Frick clearly anticipates each and every limitation of claims 1, 3, 5, 6, and 21. Further, the remainder of the pending claims are clearly made obvious by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641